 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I   IB    -•·



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)


                 Oscar Adan Quintero-L~dezma                                  CaseNumber: 3:19-mj-23364
                                                       11
                   1·i\llt(c,, Hrl1t1\ '.~111,1\111, · ,\)1111\11\u
                                                                             Frank Torres Mbrell
                                                                             Defendant's _Attorney   I:

REGISTRATION NO. 88330298
                                                                                                      ,            . AUG 2 0 2019 ]                       :.•
THE DEFENDANT:                                                                                       I           "-----                                   :!

 IXI pleaded guilty to count(s) I of Complaint
                                                                                                      1

                                                                                                      1:       c·u.:.H1<. ·f:'. JiSTH!Cl   cou~n.         r
                                                                                                           SOUTHERN D,ST91Cf OF Cl\l_l~(:Pf~l_f\ 1
                                                                                   .)                       1_;s,- ·- _,.Yj
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      I
 •    The defendant has been found not guilty on count( s)
                                                 -~-----------------
 •    Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motiort of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term         ol
                              •     TIME SERVED                           • ________ days
 IXI Assessment: $IO WAIVED [XI Fine: WAIVED
 IXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, August 19, 2019
                                                                          Date of Imposition of Sentence                      ·


Received         /Jr[!.{.'.,;-
             -o-us~M-------
                                                                          11'1l1&LOCK
                                                                          UNITED STATES MAGISTRATE.JUDGE


Clerk's Office Copy                                                                                                          3: l 9-mj-23364
